In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3740

UNITED STATES OF AMERICA,

Plaintiff-Appellee,

v.

ARMANDO QUINTANILLA,


Defendant-Appellant.



Appeal from the United States District Court
for the Southern District of Illinois.
No. 97 CR 40075--William L. Beatty, Judge.


SUBMITTED APRIL 4, 2000/*--DECIDED JUNE 26,
2000



  Before COFFEY, ROVNER and DIANE P. WOOD,
Circuit Judges.

  COFFEY, Circuit Judge. On December 3,
1997, a federal grand jury sitting in the
Southern District of Illinois returned a
one-count indictment charging Armando
Quintanilla with being a felon in
possession of a firearm, in violation of
18 U.S.C. sec. 922(g)(1). After the jury
returned a guilty verdict, the trial
judge sentenced Quintanilla to 87 months’
imprisonment, a fine of $3,500, a $50
special assessment, and three years’
supervised release. On appeal,
Quintanilla argues that the judge
erroneously denied his motion to suppress
the evidence recovered from his home. We
affirm.

I.   BACKGROUND

  Although Quintanilla is appealing
federal gun charges, the genesis of the
investigation of this case occurred in
1995 after the defendant and a man named
John Smith went to the Chicago, Illinois,
area to purchase marijuana on February
17, 1995. According to Smith, when the
two men returned from Chicago to Johnson
City, Illinois, Smith left the marijuana
shipment in the trunk of a vehicle parked
on his father’s property. On February 18,
1995, Smith discovered that the trunk of
the car had been pried open and the
marijuana had been stolen; Quintanilla
suspected that Smith had stolen the
narcotics.

  When Quintanilla arrived at Smith’s
father’s house, he began yelling, as well
as kicking, striking, and pulling Smith’s
hair. Smith was then blindfolded and
taken to another location, tied to the
plumbing in a basement, and beaten by
Quintanilla and two other men. Smith was
kept there overnight and then transported
back to Quintanilla’s house, tied up,
beaten with fire place tools by
Quintanilla, and forced to sleep in a
bathtub.

  On February 21, 1995, Smith was able to
escape from Quintanilla’s moving vehicle
and run to Mabry’s Auto Body Garage in
Pershing, Illinois. When Franklin County,
Illinois, Sheriffs arrived at Mabry’s,
they found Smith, in a state of near
hysteria, with his eyes swollen and
discolored, and his forehead and face
marked by numerous cuts and bruises.
There were also marks, cuts, and bruises
on his body.

  After investigating the kidnaping, the
Sheriff’s department obtained an arrest
warrant for Quintanilla and his wife, as
well as a search warrant for their
residence. The warrant for the residence
included all outbuildings and vehicles
located on the property, and authorized,
in part, the search for Smith’s blood,
fireplace tools used to beat Smith,
marijuana, and firearms./1 The complaint
included a report of Deputy Don Jones
regarding his interview with Smith after
he was kidnaped, and also stated that
another law enforcement officer knew that
the defendant maintained a number of dogs
on the premises. Based on the exigencies
set out in the complaint, the issuing
judge waived the customary knock and
announce requirements.

  On February 21, 1995, law enforcement
officers went to the defendant’s
residence to execute the arrest and
search warrants. As the officers
approached the house, Quintanilla and his
wife came to the front door to meet them.
As they appeared in the doorway, the
couple was advised that they were under
arrest.

  After the defendant and his wife were
arrested, the residence was searched.
While Master Sergeant John Lewis of the
Illinois State Police was searching an
area of the property near the swimming
pool, he discovered a .357 magnum
revolver wrapped in a plastic bag and
hidden inside the cover of the swimming
pool./2 Additionally a box of
ammunition, including spent rounds, was
found in the master bedroom.

  On April 28, 1999, the defendant moved
to suppress the firearm and plastic bag
discovered at his residence on the
grounds that the search warrant was: 1)
overly broad; and 2) not supported by
probable cause. After a hearing, the
trial judge denied Quintanilla’s motion
to suppress, and on May 13, 1999, the
jury returned a guilty verdict. As
mentioned before, the judge sentenced the
defendant to 87 months’ imprisonment, to
run consecutive to the Illinois state
prison term he was (and is) currently
serving for the aggravated kidnaping and
battery of Smith. Quintanilla appeals.

II.   ISSUES

  On appeal, the defendant challenges the
denial of his motion to suppress, arguing
that the search warrant was unsupported
by probable cause. Quintanilla also
raises, for the first time on appeal, a
challenge to the warrant’s "no-knock"
authorization. Finally, Quintanilla
claims that the government failed to
prove beyond a reasonable doubt that he
was guilty.

III. ANALYSIS
A. Probable Cause

  With respect to Quintanilla’s claim that
the warrant was unsupported by probable
cause, we review questions of law de novo
and questions of fact for clear error.
See Ornelas v. United States, 517 U.S.
690, 698 (1996). We have held that
"[b]ecause the resolution of a motion to
suppress is necessarily fact-specific, we
give special deference to the district
court that heard the testimony and
observed the witnesses at the suppression
hearing." United States v. Sholola, 124
F.3d 803, 811 (7th Cir. 1997)./3
Furthermore,

[a] magistrate’s determination of
probable cause is to be given
considerable weight and should be
overruled only when the supporting
affidavit, read as a whole in a realistic
and common sense manner, does not allege
specific facts and circumstances from
which the magistrate could reasonably
conclude that the items sought to be
seized are associated with the crime and
located in the place indicated.

United States v. Spry, 190 F.3d 829, 835
(7th Cir. 1999), cert. denied, 120 S. Ct.
967 (2000) (internal quotations and
citations omitted). Finally, we must keep
in mind that doubtful cases should be
resolved in favor of upholding the
warrant. See id. (citations omitted).

  In this case, the officers had
information from a confidential source
(CS) which revealed that Quintanilla had
firearms and marijuana at his residence.
The CS also told police that the guns and
narcotics were in close proximity to each
other and that the firearms were used to
protect the drugs. This CS had given the
police reliable information in the past
and had provided the above information a
week before the warrant was issued. See
generally Spry, 190 F.3d at 836; United
States v. McNeese, 901 F.2d 585, 596-97
(7th Cir. 1990).

  The defendant claims that this
information is insufficient to establish
probable cause for the issuance of the
warrant dealing with the possession of
firearms and narcotics on the premises.
See United States v. Fairchild, 940 F.2d
261, 264-65 (7th Cir. 1991). However, for
obvious reasons, Quintanilla ignores the
other information presented to the
magistrate judge.

  In addition to the facts described
above, the police also provided the
magistrate with the three-page report of
Captain Don Jones concerning the
kidnaping and beating of Smith by
Quintanilla. As described previously, the
report detailed the circumstances
surrounding Smith’s abduction and severe
beatings at the hands of Quintanilla
because the defendant suspected that
Smith had stolen marijuana from him.
Additionally, the request for the warrant
included a picture of Smith, battered and
bruised, after the arduous ordeal he was
subjected to by Quintanilla. The report
also noted that Smith’s father and
Smith’s father’s girlfriend witnessed the
initial attack and kidnaping of Smith by
Quintanilla, thereby providing additional
support for Smith’s version of events.

  Given the totality of the information
contained in the record, we are convinced
that the magistrate’s authorization to
search for marijuana and firearms was
proper. See Illinois v. Gates, 462 U.S.
213, 238 (1983);/4 see also United
States v. Reddrick, 90 F.3d 1276, 1281
(7th Cir. 1996); United States v. Henry,
933 F.2d 553, 557 (7th Cir. 1991).
Quintanilla’s arguments to the contrary
are without merit.

B.   No-Knock Provision

  Because Quintanilla failed to raise the
issue of the "no-knock" provision in his
motion to suppress, we review his claim
that the inclusion of such a provision in
the warrant violated his constitutional
rights for "cause." See United States v.
Evans, 131 F.3d 1192, 1193 (7th Cir.
1997); see also United States v. Wilson,
115 F.3d 1185, 1190 (4th Cir. 1997),
cert. denied, 119 S. Ct. 1588 (1999);
United States v. Howard, 998 F.2d 42, 52
(2d Cir. 1993); Doganiere v. United
States, 914 F.2d 165, 167 (9th Cir.
1990). And we have held that "’[c]ause’
is a more stringent standard than the
plain error standard . . . ." Evans, 131
F.3d at 1193.

  Although it is the appellant’s burden to
establish "cause" for his failure to
raise the no-knock issue in a motion to
suppress, Quintanilla’s brief fails to
even suggest a reason for the failure.
Instead, the appellant’s brief is devoted
to the applicability of two Illinois
Supreme Court cases, People v. Krueger,
675 N.E.2d 604 (Ill. 1996) and People v.
Wright, 697 N.E.2d 693 (Ill. 1998), to
the "no-knock" provision in the warrant.

  As we stated in United States v.
Gambrell, 178 F.3d 927, 928 (7th Cir.),
cert. denied, 120 S. Ct. 281 (1999),
neither of the two cases the appellant
relies upon "has any practical effect on
our decision today." Instead, it is
axiomatic that "federal standards control
the admissibility of evidence in a
federal prosecution even though the
evidence was seized by state officials
and would not be admissible in state
court." United States v. Singer, 943 F.2d
758, 761 (7th Cir. 1991). It is also
clear that "no-knock" entries are
permissible under federal law. See
Richards v. Wisconsin, 520 U.S. 385, 394
(1997).

  Furthermore, the testimony in this case
reveals that the officers were not
required to use the "no-knock" authoriza
tion. Instead, both Quintanilla and his
wife approached the front door of their
residence as the officers first
encroached upon the defendant’s property.
The officers had a short discussion with
the couple, informed them that they were
under arrest, and even made arrangements
for a neighbor to take care of their
child. It was only after this that the
officers entered the residence and
executed the search warrant. Given the
circumstances surrounding the actual
entry into the defendant’s home,
Quintanilla has failed to establish any
possible prejudice from the inclusion of
authorization for a no-knock entry in the
warrant.

  We are convinced that Quintanilla has
failed to establish cause for his failure
to raise the authorization for a no-knock
entry in a motion to suppress.
Additionally, the arguments he does raise
have previously been expressly rejected
by this court. Accordingly, we need not
address this issue any further.

C.   Sufficiency of the Evidence

  Quintanilla also claims that the
evidence adduced at trial was
insufficient to convict him of being a
felon in possession of a firearm.
However, we have long noted that a
defendant attempting to overturn a
conviction on grounds of the sufficiency
of the evidence "faces a heavy burden."
United States v. Hopson, 184 F.3d 634,
636 (7th Cir. 1999), cert. denied, 120 S.
Ct. 828 (2000). A conviction will be
upheld if the evidence, when viewed in
the light most favorable to the
government, establishes that "any
rational trier of fact could have found
the essential elements of the crime
beyond a reasonable doubt." Jackson v.
Virginia, 443 U.S. 307, 319 (1979).

  In order to secure a conviction under
section 922(g)(1), the government must
prove beyond a reasonable doubt that: 1)
the defendant had a previous felony
conviction; 2) the defendant was in
possession of a firearm; and 3) the
firearm had traveled in or affected
interstate commerce. See United States v.
Woolfolk, 197 F.3d 900, 903 (7th Cir.
1999), cert. denied, 120 S. Ct. 1705
(2000) (citing United States v. Garrett,
903 F.2d 1105, 1110 (7th Cir. 1990) and
United States v. Petitjean, 883 F.2d
1341, 1347 (7th Cir. 1989)). In this
case, the appellant concedes that both
the previous conviction and the
interstate commerce elements cited above
were established. Thus, the only issue
before this court is whether the
government adequately proved the element
of possession.

  The government not only introduced the
.357 magnum seized from the defendant’s
house at trial, but expert testimony also
established that Quintanilla’s
fingerprints were found on the gun as
well as on the plastic bag containing the
gun. Although this evidence would have
been sufficient to establish the
defendant’s guilt, especially when viewed
in the light most favorable to the
government, the government also
introduced the testimony of James
Johnson.

  Johnson testified that in early 1994 he
gave the .357 magnum handgun and a box
and a half of ammunition for the gun to
Quintanilla’s wife, Lisa. Johnson further
testified that when he gave the weapon to
Lisa, Quintanilla admired the gun and the
two men decided to go out in the woods
behind Quintanilla’s house and fire the
weapon. According to Johnson’s testimony,
he loaded the weapon and the two men each
proceeded to fire the weapon three times.
It was this gun that the police found at
Quintanilla’s residence with his
fingerprints on it, as well as on the
plastic bag containing the gun. The
police also discovered the box and a half
of ammunition Johnson had previously
given to the defendant, including the
spent cartridges.

  We are of the opinion that, when viewed
in the light most favorable to the
government, there is sufficient evidence
to allow a jury to reasonably conclude
that Quintanilla was a felon in
possession of a firearm.

  The decision of the district court is
AFFIRMED.

*/ At oral argument, the parties agreed to submit
the case on the briefs. See Fed. R. App. P.
34(f).

/1 The complaint for the search warrant recited, in
part, that:

A confidential source of the Southern Illinois
Drug Task Force advised John Moore that Armando
Quintanilla has firearms concealed in the resi-
dence to be searched. Said conversation took
place in Benton, IL last Monday (Feb. 13, 1995).
The source has given said Moore accurate informa-
tion in the past. The source related that Quinta-
nilla had the firearms for protection and had the
firearms in close proximity to marijuana in the
residence.

/2 Quintanilla’s fingerprints were found on the
handgun and the plastic bag.

/3 The Supreme Court has, to date, not defined the
legal phrase probable cause, saying that whether
it has been established varies with the facts of
each case. See Ornelas, 517 U.S. at 696. Instead,
the Court has adopted a "totality of the circum-
stances" standard. See Illinois v. Gates, 462
U.S. 213, 230-39 (1983).

/4 As the Supreme Court stated in Illinois v. Gates,
462 U.S. at 231-32:

Perhaps the central teaching of our decisions
bearing on the probable cause standard is that it
is a "practical, nontechnical conception." Brine-
gar v. United States, 338 U.S. 160, 176, . . .
(1949). "In dealing with probable cause, . . . as
the very name implies, we deal with probabili-
ties. These are not technical; they are the
factual and practical considerations of everyday
life on which reasonable and prudent men, not
legal technicians, act." Id., at 175 . . . . Our
observation in United States v. Cortez, 449 U.S.
411, 418 . . . (1981), regarding "particularized
suspicion," is also applicable to the probable
cause standard:

The process does not deal with hard certainties,
but with probabilities. Long before the law of
probabilities was articulated as such, practical
people formulated certain common-sense conclu-
sions about human behavior; jurors as factfinders
are permitted to do the same--and so are law
enforcement officers. Finally, the evidence thus
collected must be seen and weighed not in terms
of library analysis by scholars, but as under-
stood by those versed in the field of law en-
forcement.